 



Exhibit 10.1
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
VOLUME PURCHASE AGREEMENT
     This Volume Purchase Agreement (“VPA”), dated as of March 31, 2006 (the
“Effective Date”), is made by and between Komag USA (Malaysia) Sdn., a Malaysia
unlimited liability company (“Komag”), Komag, Incorporated, a Delaware
Corporation (“Komag Inc.”), and Hitachi Global Storage Technologies Singapore
Pte., Ltd., a Singapore corporation (“HITACHI GST”).
BACKGROUND
     A. HITACHI GST (and/or its Affiliates) desires to purchase certain Media
Products in accordance with the terms of this VPA.
     B. Komag desires to sell to HITACHI GST (and/or its Affiliates) certain
Media Products in accordance with the terms of this VPA.
     NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, the parties agree as follows:
ARTICLE 1: DEFINITIONS
     For the purposes of this VPA, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:
     1.1 [Intentionally Omitted]
     1.2 “Affiliate” of a party means any entity that directly or indirectly
controls, is under common control with, or is controlled by, such party. As used
in this definition, “control” means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
beneficial ownership of securities or other ownership interests, by contract or
otherwise).
     1.3 [Intentionally Omitted]
     1.4 “Component” means a component of a HITACHI GST product.
     1.5 [Intentionally Omitted]
     1.6 “Days” means consecutive calendar days.
     1.7 “Defect” has the meaning set forth in Section 5.5.1.

1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
     1.8 “Delivery Date” or “Scheduled Delivery Date” means the date of delivery
of Products as specified in Pull Requests.
     1.9 [Intentionally Omitted]
     1.10 “Disentanglement” has the meaning set forth in Section 9.4.1.
     1.11 “Effective Date” has the meaning set forth in the opening paragraph of
this VPA.
     1.12 [Intentionally Omitted]
     1.13 “Exhibit” means an attachment to this VPA that is referenced in
Section 2.4. Exhibits are incorporated herein by reference thereto.
     1.14 “FGI” has the meaning set forth in Section 5.1.
     1.15 “First Executive Conference” has the meaning set forth in
Section 12.4.
     1.16 “Force Majeure Event” means an act of nature, civil disruption, power
outage, public enemy, government action, or freight embargo beyond the control
of a party.
     1.17 “HDDs” means hard disk drives.
     1.18 “Initial Term” has the meaning set forth in Section 9.1.
     1.19 “JIT Hubs” has the meaning set forth in Section 5.3.
     1.20 “Komag Group” means Komag Inc. and all of its subsidiaries.
     1.21 “Komag Shortfall” has the meaning set forth in Section 4.3.2.
     1.22 “Komag Shortfall Remedy Trigger” has the meaning set forth in Section
4.3.3.
     1.23 “Lead Time” means, for purposes of this VPA, the minimum length of
time prior to a specific Delivery Date that Komag must receive a Pull Request to
ensure delivery by such date, not to exceed 8 hours.
     1.24 [Intentionally Omitted]
     1.25 “Material Default” shall mean the occurrence of any of the following,
provided that in the event any of the following conditions are cured within the
time periods set forth therein, then no Material Default shall have occurred:
          1.25.1 Failure of Komag to deliver (subject to the conditions and
requirements of Sections 4.3.2 and 6.7) in a given Quarter the Purchase
Requirements during the applicable Quarter, or the failure of Komag to accept a
valid and compliant Purchase Order in accordance with Section 5.2.2 (but subject
to Section 5.5), and the

2



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
failure by Komag to remedy such condition within ten (10) business days after
Komag has received notice thereof (which notice must explicitly assert the
existence and the nature of such condition under this Section 1.25.1);
          1.25.2 Failure of HITACHI GST (subject to the conditions and
requirements of Sections 4.3 and 5.5.1) to timely issue valid and compliant
Purchase Orders pursuant to Section 5.2.1 or HITACHI GST’s cancellation of such
Purchase Orders, and the failure by HITACHI GST to cure such breach within ten
(10) business days after HITACHI GST has received notice of such default (which
notice must explicitly assert the existence and the nature of such condition
under this Section 1.25.2);
          1.25.3 Other than (i) a failure of Komag under Section 1.25.1 above,
(ii) a failure of HITACHI GST under Section 1.25.2 above and (iii) a breach of a
payment obligation of HITACHI GST under Section 6.6, a material breach by either
party of any obligation, covenant, or condition under this Agreement that is
susceptible of cure, and the failure by the breaching party to cure such breach
within thirty (30) Days after the breaching party has received notice of such
default (which notice must explicitly assert the existence and the nature of
such condition under this Section 1.25.3), provided that if the cure requires
more than thirty (30) Days, a Material Default will be deemed to exist if the
breaching party fails to (i) promptly take action to cure such breach as quickly
as reasonably possible; or (ii) cure such breach within sixty (60) Days after
the breaching party has received notice of such default;
          1.25.4 A failure of HITACHI GST to meet its payment obligations under
Section 6.6, or
          1.25.5 An assignment or attempted assignment in violation of
Section 12.5.
     1.26 “Media” means recording disks, manufactured by any entity, as used in
data storage devices.
     1.27 [Intentionally Omitted]
     1.28 “New Capacity” means the increase in media capacity by Komag in
connection with this Agreement.
     1.29 “Next Quarter” has the meaning set forth in Section 6.1.3.
     1.30 “Offset” has the meaning set forth in Section 6.5.4.
     1.31 “Overdue” has the meaning set forth in Section 6.6.
     1.32 “Price” or “Prices” means the amount(s) charged for Products, as
specified in Section 6.1.
     1.33 “Product” means the Media manufactured by Komag.

3



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
     1.34 “Program” means a HITACHI GST product classification, currently
including, for example, “Vancouver 4” and “Kurofune 2” disk drives. A Program
may include various capacities, numbers of disks per drive or drive performance
specifications.
     1.35 [Intentionally Omitted]
     1.36 “Pull Request” means a request made by HITACHI GST to Komag for
delivery of Product(s) to HITACHI GST from a JIT Hub.
     1.37 “Purchase Order” means a purchase order placed by HITACHI GST or any
subsidiary of HITACHI GST to Komag for Products as contemplated by this VPA.
     1.38 “Purchase Requirements” has the meaning set forth in Section 4.1.1.
     1.39 “Quarter” means the applicable calendar quarter ending on March 31,
June 30, September 30 and December 31 of a given calendar year.
     1.40 [Intentionally Omitted]
     1.41 “Second Term” has the meaning set forth in Section 9.1.
     1.42 “Section” means a numbered section of this VPA.
     1.43 “Specifications” means designs, drawings, prints and written
descriptions, specification reviews and requirements for Products that have been
developed or mutually accepted by HITACHI GST and Komag as of the date of this
VPA, or which may be developed or mutually accepted by HITACHI GST and Komag
during the term of this VPA.
     1.44 “Tolling Period” has the meaning set forth in Section 12.2.
     1.45 “Unit” means a single Product.
     1.46 “Unit Shortfall” has the meaning set forth in Section 5.5.1.
     1.47 “VPA” means this Volume Purchase Agreement, including the Exhibits.
     1.48 “HITACHI GST Shortfall Remedy Trigger” has the meaning set forth in
Section 5.5.1.2.
2 ARTICLE 2: AGREEMENT STRUCTURE
     2.1 Background. Each party agrees to diligently cooperate with the other
party to accomplish the objectives of this VPA.
     2.2 Agreement Components. This VPA consists of this VPA (including its
Exhibits), Purchase Orders and Pull Requests. If there is a conflict among the
terms and conditions of the various documents or an ambiguity created by
differences therebetween, the order of precedence will be (i) this VPA
(excluding its Exhibits), (ii) the Exhibits, and

4



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
(iii) the Purchase Orders and Pull Requests. The VPA does not supersede the
existing Goods Agreement #4902SD0054 (“Goods Agreement”), attached as Exhibit E,
originally executed between Komag and IBM, which has been assigned by IBM to
Hitachi Global Storage Technologies, Inc. In addition, this VPA does not
supersede any unexpired Statements of Work to the Goods Agreement entered into
between Komag and HITACHI GST and/or its Affiliates.
     2.3 Purchase Order. Purchase Orders will be used to convey the Price and
number of Units, and accordingly Purchase Orders must contain the following:
Komag-designated part number, Price, Units ordered, customer name, ship to
address (destination), bill to address, and Purchase Order number. The parties
acknowledge that such Purchase Orders, as well as confirming documents,
acknowledgments, forms, invoices and the like used in the ordinary course of
business may contain other terms and conditions. Subject to Section 2.2, the
parties agree that this VPA will take precedence over any such document or other
communication, representation or understanding whether oral or written and that
any term or condition relating to the subject matter of this VPA that is
inconsistent with this VPA (whether in contradiction to, in addition to, or that
would result in any ambiguity with respect to any term or condition in this VPA)
will be deemed deleted and be of no force, including, but not limited to, any
term or condition purporting to supersede this VPA in whole or in part or
purporting to make any offer, acceptance, term, condition or other action
conditional upon acceptance of, or indicating agreement to, any inconsistent
term or condition. The foregoing may not be modified or waived except by written
agreement of the parties, specifically referencing this VPA, and signed by
officers of both parties. The parties agree that, without limiting Section 12.1,
the foregoing shall not be superseded, altered, or overridden by any provision
in the Uniform Commercial Code as it may have been adopted by any competent
jurisdiction.
     2.4 Exhibits. The following Exhibits are incorporated into this VPA by
reference and deemed to be a part hereof:
       Exhibit A: Current Prices and Sample Prices
       Exhibit B: Progress Milestones
       Exhibit C: Warranty Verification and Disposition Flow Chart
       Exhibit D: Volume/Purchase Requirements
       Exhibit E: Goods Agreement
3 ARTICLE 3: PRODUCT QUALIFICATION AND DEVELOPMENT
     3.1 Qualification Process. Each of the parties shall use commercially
reasonable efforts to qualify and to keep qualified Komag’s Products on at least
one Program at all

5



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
times. Such efforts will require qualification of Products in combination with
other Components (such as multiple combinations of Media and recording heads),
as well as the subsequent qualification of HITACHI GST’s disk drives
incorporating such combinations.
     3.2 Qualification Locations. Following the Effective Date, Komag intends to
manufacture Products under this Agreement at factory locations in Penang,
Malaysia.
4 ARTICLE 4: PRODUCT PURCHASE AND SALE COMMITMENTS
     4.1 Volume.
          4.1.1 Subject to Section 4.3, Komag agrees that it shall supply to
HITACHI GST (and/or its Affiliates and/or authorized contract manufacturers),
and HITACHI GST agrees that it (and/or or its Affiliates and/or authorized
contract manufacturers) shall purchase from Komag, at the volumes of Product set
forth in Exhibit D (the “Purchase Requirements”). For purposes of clarification,
any Hitachi GST obligations regarding the Purchase Requirements or procedures
associated with the purchase of Products may be fulfilled by any HITACHI GST
Affiliate.
          4.1.2 In an effort to bring the New Capacity up to its operational
capacity as soon as is practicable to both (a) satisfy the Purchase Requirements
and (b) maximize the availability of Product for HITACHI GST beyond the Purchase
Requirements for each Quarter, Komag shall use all commercially reasonable
efforts and assign all commercially reasonable resources to (1) expedite the
completion of the New Capacity and the qualification of Products for HITACHI GST
and (2) maximize the utilization of New Capacity and existing capacity to
improve yields. HITACHI GST shall cooperate in good faith with Komag and provide
all commercially reasonable assistance necessary to help achieve such goals. The
parties shall meet regularly to review, develop and update plans and review
progress toward goals. Komag and HITACHI GST agree that if Komag produces any
Products, other than sample Products, from the New Capacity in excess of
Purchase Requirements, such excess shall first be offered to HITACHI GST for
purchase. If HITACHI GST declines to purchase such excess Products, then Komag
may use the excess New Capacity to offer Products to its other customers.
          4.1.3 [***].
     4.2 [intentionally omitted]
     4.3 Exceptions and Qualifications to Purchase Requirements.

  4.3.1   Provided that Komag remains qualified on a Program pursuant to which
HITACHI GST may be able to use quantities of Products, the purchase of which
would be sufficient to satisfy the Purchase Requirements of Section 4.1, then
HITACHI GST must (to the extent commercially and economically reasonable) first
satisfy its Purchase Requirements with purchases of Products for such Programs.

6



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

  4.3.2   If Komag (a) does not deliver the Purchase Requirements due to failure
of a Product or Products to qualify for a particular Program or Programs; or
(b) refuses or is unable to deliver Products to satisfy duly accepted Purchase
Orders in quantities equal to the Purchase Requirements for the then applicable
Quarter, then HITACHI GST shall notify Komag of such condition (or, if Komag
becomes aware of such condition prior to HITACHI GST becoming aware of such
condition, Komag shall notify HITACHI GST immediately) and give Komag five
(5) business days to remedy the condition before electing a remedy in accordance
with Section 4.3.3; provided, however, in the case of clause (a) and (b) of this
Section 4.3.2, if the difference between actual Komag Product deliveries and the
Purchase Requirements for a Quarter (the “Komag Shortfall”) is not more than
[***] percent ([***]%) of the Purchase Requirements for such Quarter, Komag may
increase the Purchase Requirement for the subsequent Quarter by a number of
Units equal to the Komag Shortfall, and no breach of Section 4.1.1 shall have
occurred (it being understood that if Komag fails to make up the full Komag
Shortfall in the subsequent Quarter, HITACHI GST may freely elect its remedies
pursuant to Section 4.3.3 and this VPA).     4.3.3   In the event that (A) Komag
does not make up the Komag Shortfall in the immediately following Quarter, or
(B) the Komag Shortfall is more than [***] percent ([***]%) of the Purchase
Requirements for any Quarter (each a “Komag Shortfall Remedy Trigger”), then
HITACHI GST and Komag shall meet to discuss an amicable resolution and
allocation of the Purchase Requirements, which shall be set forth in writing and
reference this VPA, and in the event that such resolution has not been reached
within five (5) business days of HITACHI GST’s notice to Komag of the Komag
Shortfall Remedy Trigger, then HITACHI GST shall then be entitled at its sole
discretion to elect the following remedies:

  4.3.3.1   continue under the terms of this VPA and reduce the Purchase
Requirements for the relevant Quarter only and make allocations to and purchase
Units from other suppliers; or     4.3.3.2   continue under the terms of this
VPA and allow Komag to increase the Purchase Requirements for the subsequent
Quarter (and for that Quarter only) by a number of Units determined by HITACHI
GST, up to a number equal to the Komag Shortfall (it being understood that if
Komag fails to make up such Komag Shortfall amount determined by HITACHI GST in
the subsequent Quarter, HITACHI GST may freely elect its remedies pursuant to
this Section 4.3.3 and this VPA); or

7



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

  4.3.3.3   terminate this VPA in accordance with Section 9.2 and take the
Offset under Section 6.7 below.

5 ARTICLE 5: PURCHASE OF PRODUCTS BY HITACHI GST
     5.1 Forecasts and Planning Schedules. HITACHI GST shall provide to Komag a
current written forecast of demand for Products HITACHI GST expects to purchase
during the first twelve (12) months of the term of this VPA, which forecast
shall include the Purchase Requirements for each Quarter and may include
forecasts for additional Product needs. Thereafter during the term of this VPA,
on a monthly basis, HITACHI GST shall provide an updated forecast for any
quantities of such Product HITACHI GST expects to purchase in the following
twelve (12) months, which forecast shall include the Purchase Requirements for
each Quarter and may include forecasts for additional product needs. The most
recently issued forecast will supersede all previous forecasts. Consistent with
current practice, Komag shall respond within seven (7) days with its supply
commitment for the following twelve (12) months. Komag shall also provide, on a
monthly basis, a daily ship schedule for the following month at least fourteen
(14) days prior to each month. In addition, during the term of this VPA on a
monthly basis, Komag shall provide to HITACHI GST a current written summary of
the Product finished goods inventory (“FGI”) intended for HITACHI GST. This
summary shall list by Komag manufacturing site and JIT Hub location the amounts
and types of FGI being held by Komag for each of HITACHI GST’s Programs. All
such forecasts by HITACHI GST and any confirmations or other written summaries
of FGI issued by Komag are intended to be non-binding and designed only to
assist the parties in allocating resources.
     5.2 Issuing Purchase Orders and Pull Requests.

  5.2.1   Consistent with the parties’ current practice, HITACHI GST shall
submit to Komag a [***] Purchase Order for all Units HITACHI GST must purchase
pursuant to the Purchase Requirements of Section 4.1. Hitachi GST may also
include other volumes provided by this VPA on the same Purchase Order.     5.2.2
  With respect to Purchase Orders issued pursuant to Section 5.2.1 and in full
compliance with Section 2.3, no more than two (2) business days after receipt of
each such Purchase Order, Komag shall issue an acceptance of the Purchase Order
in writing confirming the quantity and other terms thereof; provided, however,
that if such Purchase Orders include quantities that are inconsistent with the
Purchase Requirements or do not meet the requirements of Section 2.3, Komag
shall follow the procedures and remedies set forth in Section 5.5.     5.2.3  
HITACHI GST shall transmit a Pull Request by facsimile or other agreed upon
means to communicate to Komag, at the applicable JIT Hub, the part number,
quantity, delivery location and Delivery Date and time of each

8



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

      Product required. HITACHI GST’s transmission of a Pull Request is
authorization for Komag to deliver Product to HITACHI GST against the Purchase
Order for the part numbers and quantities set forth in the Pull Request. Komag
shall deliver Product from the applicable JIT Hub upon receipt of a Pull Request
in accordance with applicable Lead Times. HITACHI GST and Komag shall, prior to
the commencement of each Quarter, establish mutually acceptable Lead Times for
Pull Requests, which Lead Times shall in no event exceed eight hours.

     5.3 Komag Production and Inventory. During the term of this VPA, HITACHI
GST will be issuing forecasts and Purchase Orders and Komag will be producing
FGI to meet the Purchase Requirements. HITACHI GST’s forecast for a certain
Quarter is not, and should not be deemed to be, a commitment by HITACHI GST to
buy or Komag to sell a specific amount of Product in a specific period of time.
Komag will use just-in-time delivery hubs located at or near HITACHI GST’s
manufacturing or distribution facilities in China and Thailand (“JIT Hubs”) with
respect to its obligations to provide the Purchase Requirements. Komag will:
(i) bear all costs associated with warehousing Products in the JIT Hub(s);
(ii) ensure that HITACHI GST may withdraw Products from the JIT Hub(s) in
accordance with the terms of this VPA; (iii) retain title to Products until they
are physically delivered to HITACHI GST or its carrier upon withdrawal from the
JIT Hub(s); (iv) fully insure or require the JIT Hub operator to fully insure
all Products in transit to or stored at a JIT Hub against all risk of loss or
damage until such time as HITACHI GST takes title to them; and (v) require that
the JIT Hub operator take all steps necessary to protect all Products in a JIT
Hub consistent with good commercial warehousing practice. The parties may enter
into SOWs or other agreements regarding JIT hub practices, if needed.
     5.4 End of Life. HITACHI GST shall use commercially reasonable efforts to
notify Komag as soon as possible before the termination of each Program.
     5.5 Liability on Cancellation or Deficient Issuance of a Purchase Order.

  5.5.1   Section 5.2.1 Purchase Orders.

  5.5.1.1   HITACHI GST must issue a Purchase Order for Units of Product equal
to the Purchase Requirements in each Quarter pursuant to Section 5.2.1. In the
event that HITACHI GST fails to (i) timely issue such Purchase Order,
(ii) cancels such Purchase Order in writing or (iii) deficiently issues such
Purchase Order (such that the aggregate number of Units requested in a given
Quarter is less than the Purchase Requirements (such shortfall in the number of
Units, the “Unit Shortfall”), and each of (i), (ii) or (iii), a “Defect”), Komag
may elect a remedy in accordance with Section 5.5.1.2, provided, however, that
prior to taking any of the foregoing actions, Komag must

9



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

      (a)give HITACHI GST written notice of the Defect and give HITACHI GST a
single five (5) business day period to correct such Defect and issue or re-issue
such Purchase Order, and the time requirement for issuing such Purchase Order
set forth in Section 5.2.1 shall be extended accordingly, and (b) if HITACHI
GST’s Unit Shortfall in a given Quarter is not greater than [***] percent
([***]%) of its Purchase Requirements for that Quarter, then HITACHI GST may
increase the Purchase Requirement for the subsequent Quarter by a number of
Units equal to the Unit Shortfall, and no breach of Section 4.1.1 shall have
occurred (it being understood that if HITACHI GST fails to make up the full Unit
Shortfall in the subsequent Quarter, Komag may freely elect its remedies
pursuant to Section 5.5.1.2 and this VPA).     5.5.1.2   In the event that
(A) HITACHI GST fails to make up the full Unit Shortfall for a Quarter in the
following Quarter, or (B) the Unit Shortfall in any given Quarter is more than
[***] percent ([***]%) of the Purchase Requirements for such Quarter (each a
“HITACHI GST Shortfall Remedy Trigger”), then HITACHI GST and Komag shall meet
to discuss an amicable resolution and allocation of the Purchase Requirements,
which shall be set forth in writing and reference this VPA, and in the event
that such resolution has not been reached within five (5) business days of
Komag’s notice to HITACHI GST of the HITACHI GST Shortfall Remedy Trigger, then
Komag shall then be entitled at its sole discretion to elect the following
remedies:

  5.5.1.2.1   [Intentionally Omitted]     5.5.1.2.2   waive the breach and
continue under the terms of this VPA; Komag shall be free to use the Unit
Shortfall in that Quarter only for any other purpose it elects, including
manufacturing Products to sell to third party purchasers; furthermore, if Komag
wishes to reduce the Purchase Requirements on a going forward basis as a result
of the Unit Shortfall, the parties shall meet in good faith to discuss a
mutually acceptable solution, such meeting to include an executive from each
party if desired by the other



10



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

      party (the parties may also use the Dispute Resolution method of Section
12.4); or     5.5.1.2.3   waive the breach and continue under the terms of this
VPA and allow HITACHI GST to increase the Purchase Requirement for the
subsequent Quarter by a number of Units determined by HITACHI GST, up to a
number equal to the Unit Shortfall, but at least [***]% of the Purchase
Requirements for that Quarter (it being understood that if HITACHI GST fails to
make up the agreed amount of Unit Shortfall in the subsequent Quarter, Komag may
freely elect its remedies pursuant to this Section 5.5.1.1 and this VPA).    
5.5.1.2.4   If Hitachi GST does not make up the Unit Shortfall as set forth in
Section 5.5.1.2.3, Komag may invoke the dispute resolution procedures in either
6.2.1 or 12.4. In such discussions, the parties will explore in good faith all
available options to mitigate harm to Komag, which may include, but are not
limited to, reducing or extending the term of this VPA, reducing or increasing
the Purchase Commitment for future Quarters, and other measures to allow Komag
to mitigate its damages, such as transferring capacity to other customers.

6 ARTICLE 6: PRICE AND PAYMENT TERMS FOR PRODUCTS
     6.1 Product Pricing. All Prices shall be in U.S. Dollars.

  6.1.1   Current Prices. The current Unit Prices that HITACHI GST will pay for
all Products purchased during the first Quarter pursuant to this VPA are in U.S.
Dollars and set forth in Exhibit A (the “Prices”). The Prices for such Products
are subject to adjustment following the first Quarter of the term of this VPA in
accordance with Section 6.1.3.     6.1.2   [***]. In the event that HITACHI GST
elects to challenge the pricing of the Products under this Section 6.1.2, the
parties shall follow the procedures set forth in Section 6.2 below.     6.1.3  
Subsequent Prices for All Products. Komag shall make commercially reasonable
efforts to increase efficiencies and take other measures so as to

11



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

      reduce prices on an ongoing basis. The parties agree to negotiate in good
faith to set the Prices for any Products under any Program. Such negotiations
must commence on a date beginning no later than fifty (50) Days before the
beginning of the Quarter following the then current Quarter (the “Next Quarter”)
and the parties must conclude such negotiations no later than twenty (20) Days
before the beginning of the Next Quarter. Komag shall, no later than nineteen
(19) Days before the beginning of the Next Quarter, notify HITACHI GST of the
mutually agreed-upon Prices applicable to the Next Quarter by means of a pricing
letter. Notwithstanding the foregoing, the parties agree that the review of such
Prices shall not require the parties to modify any of the non-price terms of
this VPA.

     6.2 Pricing Disputes.

  6.2.1   In the event the parties cannot agree upon pricing as described in
Section 6.1.2 or Section 6.1.3, either party may, upon written notice to the
other, submit such dispute to the Chief Executive Officer of Komag and the Chief
Operating Officer of HITACHI GST, or their respective designees, who shall meet
to attempt to resolve the dispute by good faith negotiations. The parties may
also use the Dispute Resolution procedure set forth in Section 12.4.     6.2.2  
Audit Rights. With respect to [***] Section 6.1.2, HITACHI GST may appoint an
independent auditor (reasonably acceptable to Komag) to validate Komag’s records
[***].

     6.3 [Intentionally Omitted]
     6.4 [Intentionally Omitted]
     6.5 Invoices. For shipments through Komag’s designated JIT Hub, Komag shall
invoice HITACHI GST upon delivery of Product to the delivery location indicated
on the Pull Request. For shipments direct to HITACHI GST, Komag will invoice
upon shipment. Terms for payment of all invoices will be net [***] Days from
date of invoice.
     6.6 Late Payment. If HITACHI GST fails to make a timely payment on any
invoice, Komag will provide HITACHI GST with a notice of late payment and give
HITACHI GST [***] Days to pay the invoice. If HITACHI GST fails to make full
payment on the invoice within the [***] Day period, KOMAG may invoke the dispute
resolution procedure of Section 6.2.1 or 12.4. In any event, the executives of
both HITACHI GST and KOMAG shall attempt in good faith to reach a mutually
acceptable resolution within [***] Days.
     6.7 Right of Offset. HITACHI GST may immediately set off and recoup any
amounts HITACHI GST (including its subsidiaries or Affiliates) owes Komag
(including its subsidiaries and Affiliates), regardless of when payment is due,
against any debt, credit or other obligation or liability payable by Komag to
HITACHI GST, including the [***]

12



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
Balance (regardless of whether such debt, credit, obligation or liability arose
out of or relates to this VPA) (the “Offset”), and such Offset will be effective
even if a receiver, custodian, trustee, examiner, liquidator or similar official
has been appointed for Komag or any substantial portion of its assets, upon the
occurrence of the following events:

  6.7.1.1   ten (10) business days after Komag’s receipt of written notice from
HITACHI GST of Komag’s Material Default, unless such failure or performance is
corrected within such ten-day period; or     6.7.1.2   Komag’s cessation of
business, liquidation or dissolution; or     6.7.1.3   the occurrence of any
insolvency event described in Section 9.3; or

     assignment or attempted assignment in violation of Section 12.4. After the
Offset, in the event the [***] Balance remains positive, Komag shall make a cash
payment of the remaining [***] Balance to HITACHI GST in a reasonable period of
time not to exceed [***] Days.
7 ARTICLE 7: SHIPMENT AND DELIVERY OF PRODUCTS
     7.1 Shipment of Product. Consistent with the existing JIT Hub agreement(s)
and pull processes, Product delivery made by Komag will be DDU to the JIT Hub.
HITACHI GST will assume title after Products have been pulled from JIT Hub. Both
parties also understood that Komag will bear risk of loss or damage during
transportation or storage prior to HITACHI GST accepted title transfer. Late
Delivery. Komag shall notify HITACHI GST immediately if for any reason Komag
fails to comply or anticipates that it may fail to comply with the timing terms
of a Pull Request (i.e., failure to meet a Delivery Date). In the event of a
late delivery, without limiting the rights and remedies available to HITACHI GST
under this VPA, the parties will cooperate in good faith to minimize the
disruption caused to HITACHI GST by such late delivery.
     7.2 [Intentionally Omitted]
8 ARTICLE 8: WARRANTIES
     8.1 General Mutual Warranties. Each party has the corporate power and
authority to own its properties and to carry on its business as now being
conducted and as contemplated to be conducted. Each party is duly qualified to
do business and in good standing as a foreign corporation under the laws of each
jurisdiction in which the failure to be so qualified would have a material
adverse effect on it.
     8.2 KOMAG Warranties. In addition to the warranty provisions set forth in
the Goods Agreement and SOW, for a period of fifteen (15) months from the date
of Komag’s invoice for each Unit of Product (the “Warranty Period”), Komag
represents and warrants

13



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
that each Unit of Product is (i) free from defects in materials or workmanship
and (ii) conforms to the Specifications.
     8.3 Warranty Procedure. The parties agree to use the return material
authorization process described in the Warranty Verification and Disposition
flow chart set forth in Exhibit C to manage and dispose of the Products returned
to HITACHI GST under warranty.
     8.4 [Intentionally Omitted]
     8.5 [Intentionally Omitted]

  8.5.1   [Intentionally Omitted]     8.5.2   [Intentionally Omitted]     8.5.3
  [Intentionally Omitted]     8.5.4   [Intentionally Omitted]     8.5.5  
[Intentionally Omitted]     8.5.6   [Intentionally Omitted]

9 ARTICLE 9: TERM AND TERMINATION
     9.1 Term. The term of this VPA shall begin on the Effective Date and shall
continue for thirty-six (36) months from January 1, 2007 (the “Initial Term”).
The term of the VPA shall automatically be extended for an additional twelve
(12) months beyond the Initial Term (the “Second Term”) unless either party
gives written notice to the other party no later than six (6) months prior to
the end of the Initial Term that it does not want to extend the term of the VPA
for the Second Term.
     9.2 Termination for Cause. Either party may terminate this VPA in the event
of a Material Default (including the occurrence of a Force Majeure Event that
causes a delay exceeding the Tolling Period) of this VPA by the other party,
upon notice to such other party, which notice must describe the reason for such
termination and must specify the termination date, which termination date must
be no earlier than five (5) Days after the date of such notice. The parties
acknowledge that neither party will have the right to terminate this Agreement
due to any breach of this Agreement other than a Material Default or insolvency
event under Section 9.3 or a Force Majeure Event beyond the tolling period in
Section 12.2.
     9.3 Termination for Insolvency. This VPA may be terminated by either party
by notice to the other party upon (i) the commencement by the other party of a
voluntary or involuntary proceeding under any federal, state, provincial or
foreign bankruptcy law or similar law which is not dismissed within ninety
(90) Days; (ii) the appointment for the other party of a receiver, trustee or
similar official or a general assignment for the benefit of

14



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
such party’s creditors; (iii) the winding up or liquidation of the other party;
or (iv) a party becomes unable to pay its debts either because it is subject to
a Suspension of Payments order, bankruptcy, or other insolvency proceeding. In
the case of (i) to (iv) above, termination may also be effected by serving
notice on the liquidator, administrator, or receiver, as the case may be.
     9.4 Rights Upon Termination.
          9.4.1 Disentanglement. Upon termination by either party for any reason
under this Agreement, Komag shall complete delivery and HITACHI GST shall accept
delivery on all open monthly Purchase Orders for already completed Products
included in the Purchase Requirements, and HITACHI GST shall pay for all such
Products properly delivered and invoiced in accordance with Article 6, and Komag
and HITACHI GST shall cooperate to ensure an orderly separation (collectively, a
“Disentanglement”).
          9.4.2 Termination by Komag or HITACHI GST. In the event that either
Komag or HITACHI GST terminates this VPA pursuant to either Section 9.2 or
Section 9.3, such termination is without prejudice to the terminating party’s
rights to recover for damages with respect to the breach that gave rise to the
right to terminate.
     9.5 Survival. The following provisions will survive the termination or
expiration of this VPA: Articles 1, 2, 6, 8, 9.4, 10, 11, and 12, as well as any
obligations arising before the effective date of termination or expiration.
10 ARTICLE 10: OTHER PROVISIONS
     10.1 The terms relating to limitation of liability, indemnification and
intellectual property set forth set forth in the Goods Agreement shall apply to
all purchases under this VPA.
     10.2 [Intentionally Omitted]
     10.3 EACH HITACHI GST SUBSIDIARY THAT ISSUES PURCHASE ORDERS TO KOMAG UNDER
THIS AGREEMENT IS A THIRD PARTY BENEFICIARY OF THE RIGHTS AND REMEDIES AFFORDED
HITACHI GST AS CONTAINED IN THIS AGREEMENT.
11 ARTICLE 11: CONFIDENTIALITY
     11.1 [Intentionally Omitted]
     11.2 [Intentionally Omitted]
     11.3 [Intentionally Omitted]
     11.4 [Intentionally Omitted]

15



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
     11.5 Confidentiality of Agreement. In addition to the confidentiality and
exchange of information terms of the Goods Agreement, each party agrees that the
terms and conditions, but not the existence, of this VPA will be treated as the
other’s Confidential Information and that no reference to the terms and
conditions of this VPA or to activities pertaining thereto can be made in any
form of public or commercial advertising without the prior written consent of
the other party; provided, however, that each party may disclose the terms and
conditions of this VPA: (i) as required by law, as set forth in the Goods
Agreement; (ii) to legal counsel of the parties; (iii) in connection with the
requirements of a public offering, secondary offering, debt offering, or
securities filing of the parties, or otherwise as obligated by law; (iv) in
confidence, to accountants, banks, and financing sources and their advisors; or
(v) in confidence, in connection with the enforcement of this VPA or rights
under this VPA. In the event of (i), (iii) (iv) and (v), each party agrees to
redact terms that are not necessary or required by the disclosure.
     11.6 [Intentionally Omitted]
     11.7 [Intentionally Omitted]
12 ARTICLE 12: GENERAL
     12.1 Governing Law. The choice of law for this VPA shall be the same as set
forth in the Goods Agreement.
     12.2 Force Majeure. Neither party shall be liable for its failure to
perform any of its obligations hereunder due to a Force Majeure Event, provided
that the party suffering such delay immediately notifies the other party of the
delay and provided further that the period of delay shall not exceed ninety
(90) days (the "Tolling Period"). In the event that the delay exceeds the
Tolling Period, the non-breaching party may terminate this VPA pursuant to
Section 9.2. For avoidance of doubt, this provision is intended to clarify and
supplement the force majeure provision of the Goods Agreement with respect to
matters covered by this VPA.
     12.3 Trademarks. Nothing in this VPA gives either party a right to use the
other party’s name, trademark(s), or trade name(s), directly or indirectly,
without the other party’s prior written consent, except as may be required by
applicable law or court order. In such a case, the party required to disclose
such information shall provide prompt notice of such requirement in order that
the other party may seek appropriate protective orders.
     12.4 Dispute Resolution. The parties agree that any material dispute
between the parties relating to this VPA may be handled as follows:

  12.4.1   Upon the request of any party, the parties will submit the dispute to
a panel of two senior executives (Vice-President or more senior) of each party.
Either party may initiate this proceeding by notifying the other party in
writing pursuant to the notice provisions of Section 12.11. Within five (5) Days
from the date of receipt of the notice, the parties’ executives shall confer
(via

16



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

      telephone or in person) in an effort to resolve such dispute (the “First
Executive Conference”). The decision of the executives shall be final and
binding on the parties. Each party’s executives shall be identified by notice to
the other party and may be changed at any time thereafter also by notice to the
other party. In the event that the dispute cannot resolved in the First
Executive Conference, either party is free to pursue any remedies available to
it in law or equity, consistent with the terms of this VPA.

     12.5 Assignment. Except as set forth in this Section 12.5, neither this
Agreement, nor any of the rights or obligations hereunder, may be assigned,
transferred, subcontracted or delegated by a party hereto to any third party
(other than an Affiliate of the assigning party), including without limitation,
by operation of law or pursuant to a Change of Control, as defined below,
without the prior written consent of the other party. Notwithstanding the
foregoing, (a) Komag may assign this Agreement, and the rights and obligations
hereunder, without the prior consent of HITACHI GST, in connection with a Change
of Control and (b) HITACHI GST may assign this Agreement, and the rights and
obligations hereunder, without the prior consent of Komag, to a third party in
connection with a Change of Control. However, in the event of such Change in
Control, the other party (i.e., the party NOT undergoing the Change in Control)
may terminate this Agreement upon ninety (90) days notice, and HITACHI GST may
exercise its offset rights for any remaining [***] Balance pursuant to
Section 6.7. For purposes of this Section 12.5, "Change of Control” shall mean
(i) any sale, lease, exchange or other transfer (in one transaction or series of
transactions) of all, or substantially all, of the assets of such party,
(ii) any consolidation or merger or other combination of a party in which such
party is not the continuing or surviving corporation or pursuant to which shares
of such party’s common stock would be converted into cash, securities or other
property (other than a merger of such party in which the holders of such party’s
common stock immediately prior to the merger hold at least a majority of the
outstanding securities of the combined entity), or (iii) any transaction (or
series of related transactions) pursuant to which any person (as defined in
Section 13 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act”), becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 35% or more of such party’s outstanding common
stock. Any purported assignment of this VPA or the rights or obligations of a
party under this VPA in violation of this Section 12.5 shall be null, void and
of no further force or effect and shall constitute a Material Default.
     12.6 Severability. If any of the provisions of this VPA are held by a court
or other tribunal of competent jurisdiction to be unenforceable, the remaining
portions of this VPA will remain in full force and effect.
     12.7 Failure to Enforce. The failure of either party to enforce at any time
or for any period of time the provisions of this VPA will not be construed to be
a waiver of such provisions or of the right of such party to enforce each and
every provision of this VPA in the future.

17



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
     12.8 Agency. This VPA does not create a principal to agent, employer to
employee, partnership, joint venture, or any other relationship except that of
independent contractors between Komag and HITACHI GST.
     12.9 Request in Writing. All requests such as Pull Requests,
acceptances/rejections, notices, must be made or confirmed in writing. Such
writings must take the form of electronic mail (receipt confirmed), facsimile
(receipt-confirmed) and/or posted letter (return-receipt).
     12.10 Counterparts. This VPA may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will be
considered one and the same instrument. A photocopy of a signature or a
facsimile of a signature shall be as valid as an original.
     12.11 Notices. Except as otherwise provided herein, all notices hereunder
will be deemed given if (a) in writing and delivered personally; or (b) sent by
facsimile transmission that is confirmed by return facsimile or e-mail; to the
parties at the following addresses (or at such other addresses as will be
specified by like notice):

         
 
  (i)   if to HITACHI GST, to:
 
       
 
      Hitachi Global Storage Technologies, Inc.
 
      5600 Cottle Road
 
      San Jose, CA 95193
 
      Attention: Mr. Ed Kwong, Procurement
 
      Fax No.: (408) 717-9298
 
       
 
      With a copy to:
 
      Hitachi Global Storage Technologies, Inc.
 
      Hitachi GST Legal Department
 
      Attention: Paula Gani
 
      5600 Cottle Road
 
      San Jose, CA 95193
 
      Fax No.: (408) 717-9289
 
       
 
  (ii)   if to Komag to:
 
       
 
      Komag USA (Malaysia) Sdn. Bayan Lepas Free Trade Zone
 
      Phase III
 
      11900 Penang
 
      Malaysia
 
      FX: 011-604-643-9881Attention: Kheng Huat Oung, Vice President, GM, Media
Operations

18



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

         
 
      With a copy to:
 
       
 
      Komag, Incorporated
 
      1710 Automation Parkway
 
      San Jose, California 95131
 
      Attention: Chief Financial Officer
 
      Fax No.: (408) 944-9234
 
       
 
      and
 
       
 
      Wilson Sonsini Goodrich & Rosati, P.C.
 
      650 Page Mill Road
 
      Palo Alto, California 94304
 
      Attention:      Page Mailliard, Esq.
 
                            Selwyn Goldberg, Esq.
 
      Fax No.: (650) 493-6811

Any notice given by mail will be effective when received. Any notice given by
electronic mail or facsimile transmission will be effective when the appropriate
electronic mail or facsimile transmission acknowledgment is received.
     12.12 Amendments. This VPA may only be amended in writing signed by
authorized representatives of each of the parties. To be effective, such
amendments must specifically reference this VPA.
     12.13 Complete Agreement. Subject to Section 2.2., this VPA, Exhibits, and
specific Purchase Orders and Pull Requests set forth the complete agreement
between the parties regarding their subject matter and replace all prior or
contemporaneous communications, understandings or agreements, written or oral,
about this subject.
     12.14 Performance During Pendency of Disputes. If a dispute arises between
the parties, regardless of whether such dispute requires the use of the
procedures described in Section 6.2 or Section 12.4, subject to the terms and
conditions of this Agreement, (a) in no event nor for any reason shall Komag
interrupt the provision of Products to HITACHI GST, delay manufacture or
delivery of Products or perform any other action that prevents, slows down, or
reduces in any way the provision of Products or HITACHI GST’s ability to conduct
its business; and (b) each party shall continue to perform its obligations under
this Agreement, unless: (x) authority to do so has been granted by the other
party or conferred by a court of competent jurisdiction; or (y) this Agreement
has been terminated pursuant to Section 9.2 or Section 9.3 and a Disentanglement
has occurred.

19



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
     IN WITNESS WHEREOF, the parties have caused this Volume Purchase Agreement
to be signed and accepted by their duly authorized representatives, effective as
of the Effective Date.

         
 
  Hitachi Global Storage Technologies Singapore Pte., Ltd., a Singapore
corporation   Komag USA (Malaysia) Sdn. a Malaysian corporation
 
       
 
       
 
       
 
  Komag Incorporated    
 
  a Delaware corporation    
 
       
 
       

S-1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT A
PRICES
[***]

A-1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
ADDITIONAL PAYMENT TERMS
     HITACHI Global Storage Technologies Singapore Pte., Ltd. shall make [***]
payments to Komag Inc. of [***] to be applied against [***] purchases of Product
in accordance with this Exhibit as set forth below. An [***] Installment shall
be made by HITACHI GST on [***] in accordance with [***] Exhibit B. [***]. The
[***] Amount shall be repaid by Komag, Inc. to HITACHI GST solely in accordance
with [***] Section 6.7 and Section 4.3.3 of the VPA.
     The parties agree that the [***] Amount will be used by the Komag Group
solely for manufacturing and operations in connection with the [***], and not
for the Komag Group’s general working capital purposes.
     Starting no earlier than the first date that first production comes off the
[***], and no later than [***], Komag Inc. shall make payments quarterly, within
7 days of the end of each Quarter, to Hitachi Global Storage Technologies
Singapore Pte., Ltd. equal to [***] for each Unit invoiced (to HITACHI GST, its
Affiliates or its authorized contract manufacturers listed below) above [***]
Units per Quarter, (the "Per Unit Offset") [***], then the remainder of the
[***] Balance shall become due and payable to HITACHI GST at the end of the
Initial Term, and Komag Inc. shall make such payment in a reasonable period of
time not to exceed 15 Days. For purposes of clarification, payments by Komag
shall be made to Hitachi Global Storage Technologies Singapore Pte., Ltd only,
regardless whether Products are purchased by other HITACHI GST Affiliates or
authorized HITACHI GST contract manufacturers.
     HITACHI GST Authorized Contract Manufacturers*
          o Excelstor
 

*   HITACHI GST may revise this list as needed.

A-2



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT B
Progress Milestones
[***]

B-1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT C
Warranty Verification and Disposition Flow Chart
[***]

C-1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT D
Volumes

      Quarter   Volume Requirement
[***] Quarter of [***]
  [***] Units
[***] Quarter of [***]
  [***] Units
[***] Quarter of [***] and each Quarter following the [***] Quarter of [***]
through the end of the term of this VPA.
  [***] Units

D-1



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
EXHIBIT E
Goods Agreement

E-1



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
This Base Agreement (“Base Agreement”) dated as of 5/01/2002 (“Effective Date”),
between International Machines Corporation (“Buyer”) and Komag (“Supplier”),
establishes the basis for a multinational procurement relationship under which
Supplier will provide Buyer the Products and Services described in SOWs issued
under this Base Agreement. Products and Services acquired by Buyer on or after
the Effective Date will be covered by this Base Agreement. This Base Agreement
will remain in effect until terminated.
1.0 Definitions:
“Affiliates” means entities that control, are controlled by, or are under common
control with, a party to this Agreement.
“Agreement” means this Base Agreement and any relevant Statements of Work
(“SOW”), Work Authorizations (“WA”), and other attachments or appendices
specifically referenced in this Agreement.
“Participation Agreement” or “PA” means an agreement signed by one or more
Affiliates which incorporates by reference the terms and conditions in this Base
Agreement, any relevant SOW, and other attachments or appendices specifically
referenced in PA.
“Personnel” means agents, employees or subcontractors engaged or appointed by
Buyer or Supplier.
“Prices” means the agreed upon payment and currency for Products and Services,
including all applicable fees, payments and taxes, as specified in the relevant
SOW and/or WA.
“Products” means items that Supplier prepares for or provides to Buyer as
described in a SOW.
“Services” means work that Supplier performs for Buyer as described in a SOW.
“Statement of Work” or “SOW” means any document that:
1. identifies itself as a statement of work;
2. is signed by both parties;
3. incorporates by reference the term and conditions of this Base Agreement; and
4. describes the Products and Services, including any requirements,
specifications or schedules,
“Work Authorization” or “WA” means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement in
accordance with the applicable SOW (i.e., a purchase order, bill of lading, or
other Buyer designated document). A SOW is a WA only if designated as such in
writing by Buyer.
2.0 Statement of Work
Supplier will provide the Products or Services as specified in the relevant SOW
only when specified in a WA. Supplier will begin work only after receiving a WA
from Buyer. Buyer may request changes to a SOW and Supplier will submit to Buyer
the impact of such changes. Changes accepted by Buyer will be specified in an
amended SOW or change order signed by both parties. Supplier will maintain the
capability to supply agreed upon Products, including parts of Products, for a
period of _12_ months after withdrawal of such Products as specified in the
relevant SOW. Supplier will notify Buyer of its intent to withdraw any Product
and will continue to deliver such withdrawn Products for the periods as
specified in the relevant SOW.
3.0 Pricing
Supplier will provide Products and Services to Buyer for the Prices. The Prices
for Products and Services specified in a WA and accepted by Buyer will be the
only amount due to Supplier from Buyer.
4.0 Payments and Acceptance
Terms for payment will be specified in the relevant SOW and/or WA. Payment of
invoices will not be deemed acceptance of Products or Services, but rather such
Products or Services will be subject to inspection, test, acceptance or
rejection by Buyer until successful integration into Buyer’s products, or for a
period as specified in the relevant SOW, whichever occurs first. Buyer may, at
its option, either reject Products or Services that do not comply with the
specifications and requirements for a refund plus any inspection, test and
transportation charges paid by Buyer, or require prompt correction or
replacement of such Products upon Buyer’s written instruction. Buyer may reject
entire lots of Products which do not meet quality levels as specified in the
relevant SOW and/or WA.
5.0 Electronic Commerce
To the extent permitted by local law, the parties will conduct transactions
using an electronic commerce approach under which the parties will
electronically transmit and receive legally binding purchase and sale
obligations (“Documents”), including electronic credit entries transmitted by
Buyer to the Supplier account specified in the relevant SOW and/or WA. The
parties will enter into a separate agreement governing the transmission of such
electronic transactions and associated responsibilities of the parties.

         
6.0 Warranties
         
6.1 Ongoing Warranties
         
Form Title: Goods
      Form Release: 8/98
Form Owner: Global Procurement
    Revision: 09/01

E-2



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
Supplier makes the following ongoing representations and warranties:
1. it has the right to enter into this Agreement and its performance of this
Agreement will comply, at its own expense, with the terms of any contract,
obligation, law, regulation or ordinance to which it is or becomes subject;
2. no claim, lien, or action exists or is threatened against Supplier that would
interfere with Buyer’s use or sale of the Products;
3. Products and Services do not infringe any intellectual property right of a
third party;
4. all authors have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law), in the Products, to
the extent permitted by law;
5. Products are free from defects in design (except for written designs provided
by Buyer unless such designs are based entirely on Supplier’s specifications),
material and workmanship and will conform to the warranties, specifications and
requirements, including but not limited to quality requirements, in this
Agreement for the time period from the date of shipment as specified in the
relevant SOW and/or WA;
6. Products are safe for use consistent with and will comply with the
Warranties, specifications and requirements in this Agreement;
7. Products and Services which interact in any capacity with monetary data are
euro ready such that when used in accordance with their associated documentation
they are capable of correctly processing monetary data in the euro denomination
and respecting the euro currency formatting conventions (including the euro
sign);
8. none of the Products contain nor are any of the Products manufactured using
ozone depleting substances known as halons, chlorofluorocarbons,
hydrochlorofluorocarbons, methyl chloroform and carbon tetrachloride as defined
by the Montreal Protocol;
9. Products are new and do not contain used or reconditioned parts;
10. it is knowledgeable with, and is and will remain in full compliance with all
applicable export and import laws, regulations, orders, and policies (including,
but not limited to, securing all necessary clearance requirements, export and
import licenses and exemptions from, and making all proper filings with
appropriate governmental bodies and/or disclosures relating to the release or
transfer of technology and software to non U.S. nationals);
11. it will not export, directly or indirectly, any technology, software or
commodities provided by Buyer or their direct product to any of the countries or
to nationals of those countries, wherever located, listed in U.S. Export
Administration Regulations’ Country Groups D:1 and E:2, as modified from time to
time, unless authorized by appropriate government license or regulations;
12. It will not use, disclose, or transfer across borders any information that
is processed for Buyer that may identify an individual (Personal Data), except
to the extent necessary to perform under this Agreement; and
13. it will comply with all applicable data privacy laws and regulations, will
implement and maintain appropriate technical and other protections for the
Personal Data, and will cooperate fully with Buyer’s requests for access to,
correction of, and destruction of Personal Data in Supplier’s possession.
THE WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
6.2 Warranty Redemption
Subject to Section 9.0 Supplier Liability for Third Party Claims, if Products or
Services do not comply with the warranties in this Agreement, Supplier will
repair or replace Products (at the latest revision level) or re-perform
Services, or credit or refund the Price of Products or Services, such remedy at
Buyer’s discretion. For such Products, Supplier will issue to Buyer a Return
Material Authorization (“RMA”) within five (5) days of Buyer’s notice. If
Supplier fails to repair or replace Products or re-perform Services in a timely
manner, Buyer may do so and Supplier will reimburse Buyer for actual and
reasonable expenses. Buyer may return Products which do not conform to the
warranties in this Agreement from any Buyer location to the nearest authorized
Supplier location at cost of Supplier and Supplier will, at cost of Supplier,
return any repaired or replaced Product in a timely manner.
6.3 Post Warranty Service
Supplier will offer post warranty Services as specified in the relevant SOW or
identify a third party which will provide such Services. In the event a third
party or Buyer will provide such Services, Supplier will provide the designated
party with the information required for the performance of the Services.
6.4 Defects
Supplier will, at Buyer’s discretion, repair or replace, or credit or refund
Products that are Defective as specified in the relevant SOW (“Defective
Products”), or where a safety defect is found. Supplier will commence such
performance within five (5) calendar days of Buyer’s notice to Supplier of
Defective Products. Supplier will reimburse Buyer for all actual and

     
Form Title: Goods
  Form Release: 8/98
Form Owner: Global Procurement
  Revision: 09/01

E-3



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
reasonable expenses incurred by Buyer for such repair and replacement of
Defective Products, including expenses associated with problem diagnosis, field
and finished goods inventory repair, and replacement.
7.0 Delivery
7.1 Delivery Logistics
Delivery under this Agreement means delivery to the Buyer location and delivery
point as specified in the relevant SOW and/or WA. Buyer may cancel of reschedule
the delivery date or change the delivery point as specified in the relevant SOW
and/or WA. The term of sale will be specified in a SOW or WA. Buyer may issue a
twelve (12) month rolling forecast for quantities of Products that may be
required. Supplier will only deliver the Products specified in a WA. ANY PRODUCT
QUANTITIES CITED IN OR PURSUANT TO THIS AGREEMENT, EXCEPT FOR QUANTITIES CITED
IN A WA AS FIRM, ARE PRELIMINARY AND NON-BINDING ONLY, BUYER MAKES NO
REPRESENTATION OR WARRANTY AS TO THE QUANTITY OF PRODUCTS THAT IT WILL PURCHASE,
IF ANY.
7.2 On-Time Delivery
The lead-time for Buyer to issue a WA prior to delivery will be specified in a
SOW. Products specified in a WA for delivery with such lead-time will be
delivered on time. Supplier will use reasonable efforts when Buyer requests
delivery with a shorter lead-time. If Supplier cannot comply with a delivery
commitment, Supplier will promptly notify Buyer of a revised delivery date and
Buyer may:
1. cancel without charge Products or Services not yet delivered;
2. require Supplier to deliver Products using priority freight delivery at
Supplier’s expense for the incremental freight charges; and
3. exercise all other remedies provided at law, in equity and in this Agreement.
8.0 Intellectual Property
Supplier grants Buyer all intellectual property rights licensable by Supplier
which are necessary for Buyer to use and sell the Products. This Agreement does
not grant either party the right to use the other party’s or their Affiliates’
trademarks, trade names or service marks.
9.0 Supplier Liability for Third Party Claims
9.1 General Indemnification
Supplier will defend, hold harmless and indemnify, including legal fees. Buyer
and Buyer Personnel against third party claims that arise or are alleged to have
arisen as a result of negligent or intentional acts or omissions of Supplier or
Supplier Personnel or breach by Supplier of any term of this Agreement.
9.2 Intellectual Property Indemnification
Supplier will defend, or at Buyer’s option cooperate in the defense of, hold
harmless and indemnify, including legal fees, Buyer and Buyer Personnel from
third party claims that Supplier’s Products or Services infringe the
intellectual property rights of a third party. ; provided however, Buyer shall
(i) promptly notify supplier in writing of the claim, (ii) provide Supplier sole
control over the defense and/or settlement of such claim, at Supplier’s expense
and with Suppliers choice of counsel, and (iii) at Suppliers request and
expense, provide full information and reasonable assistance to Supplier with
respect to such claim. Buyer may join in defense of a claim with counsel of its
choice at its expense. If such a claim is or is likely to be made. Supplier
will, at its own expense and option , exercise the one or more of the following
remedies that is practicable:
1. obtain for Buyer the right to continue to use and sell the Products and
Services consistent with this Agreement;
2. modify the Products and Services so they are non-infringing and in compliance
with this Agreement;
3. replace the Products and Services, or other affected Deliverables or
Services, with non-infringing ones that comply with this Agreement; or
4. If none of the foregoing are commercially feasible, then at Buyer’s request,
accept the cancellation of infringing Services and the return of the infringing
Products and refund any amount paid.
9.3 Exceptions to Indemnification
Supplier will have no obligation to indemnify Buyer or Buyer Personnel for
claims that Supplier’s Products or Services infringe the intellectual property
rights of a third party to the extent such claims arise as a result of:
1. Buyer’s combination of Products or Services with other third party products
or services not reasonably foreseeable by Supplier and such infringement or
claim would have been avoided in the absence of such combination;
2. Supplier’s implementation of a Buyer originated design and such infringement
or claim would have been avoided in the absence of such implementation; or

     
Form Title: Goods
  Form Release: 8/98
Form Owner: Global Procurement
  Revision: 09/01

E-4



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
3. modification of the Products except for intended modifications required for
use of the Products and such infringement or claim would have been avoided in
the absence of such modification; or
4. The use by Buyer an specified release of any Product more than thirty
(300 days after supplier notifies buyer in writing that continued use of the
specified release may subject Supplier to such claim of infringement, provide
(A) that on or before giving such notice to Buyer, Supplier has provided Buyer
with a replacement release of the affected Product, and (B) that such claim of
infringement would have been avoided by the use of such replacement release.
10.0 Limitation of Liability between Supplier and Buyer
In no event will either party be liable to the other for any lost revenues, lost
profits, incidental, indirect, consequential, special or punitive damages. This
mutual Limitation of Liability does not limit the obligations and liability of
Supplier provided in Section 9.0 Supplier Liability for Third Party Claims or
Subsection 6.4 Defects. In no event will either party be liable for the
respective actions or omissions of its Affiliates under this Agreement.
11.0 Supplier and Supplier Personnel
Supplier is an independent contractor and this Agreement does not create an
agency relationship between Buyer and Supplier or Buyer and Supplier Personnel.
Buyer assumes no liability or responsibility for Supplier Personnel. Supplier
will:
1. ensure it and Supplier Personnel are in compliance with all laws,
regulations, ordinances, and licensing requirements;
2. be responsible for the supervision, control, compensation, withholdings,
health and safety of Supplier Personnel.
3. Inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval; and
4. ensure Supplier Personnel performing Services on Buyer’s premises comply with
the On Premises Guidelines and upon request, provide Buyer, for export
evaluation purposes, the country of citizenship and permanent residence and
immigration status of those persons. Buyer retains the right to refuse to accept
persons made available by Supplier for export control reasons.
12.0 Insurance
Supplier will maintain at its expense:
1. commercial general or public liability insurance with a minimum limit per
occurrence or accident of 1,000,000 USD (or local currency equivalent);
2. workers’ compensation or employer’s liability insurance as required by local
law, such policies waiving any subrogation rights against Buyer; and
3. automobile liability insurance as required by local statute but not less than
1,000,000 USD (or local currency equivalent) if a vehicle will be used in the
performance of this Agreement.
Insurance required under clauses (1) and (3) will name Buyer as an additional
insured with respect to Buyer’s insurable interest, will be primary or
non-contributory regarding insured damages or expenses, and will be purchased
from insurers with an AM Best Rating of B+ or better and a financial class
rating of 11 or better.
13.0 Term and Termination
13.1 Termination of this Base Agreement
Either party may terminate this Base Agreement, without any cancellation charge,
for a material breach of this Agreement by the other party or if the other party
becomes insolvent or files or has filed against it a petition in bankruptcy
(“Cause”), to the extent permitted by law. Such termination will be effective at
the end of a thirty (30) day written notice period if the Cause remains uncured.
Either party may terminate this Base Agreement without Cause when there are no
outstanding SOWs or WAs.
13.2 Termination of a SOW or WA
Buyer may, upon written notice to Supplier, terminate a SOW or WA:
1. with Cause effective immediately; or
2. without Cause.
Upon termination, in accordance with Buyer’s written direction, Supplier will
immediately:
1. cease work;
2. prepare and submit to Buyer an itemization of all completed and partially
completed Products and Services;
3. deliver to Buyer Products satisfactorily completed up to the date of
termination at the agreed upon Prices in the relevant SOW and/or WA; and
4. deliver upon request any work in process.
In the event Buyer terminates without Cause, Buyer will compensate Supplier for
the actual and reasonable expenses incurred by Supplier for work in process up
to and including the date of termination, provided Supplier uses reasonable
efforts to mitigate Buyer’s liability under this Subsection by, among other
actions, accepting the return of, returning to its suppliers.

         
Form Title: Goods
      Form Release: 8/98
Form Owner: Global Procurement
      Revision: 09/01

E-5



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
selling to others, or otherwise using the canceled Products (including raw
materials or works in process) and provided such expenses do not exceed the
Prices.
14.0 General
14.1 Amendments
This Agreement may only be amended by a writing specifically referencing this
Agreement which has been signed by authorized representatives of the parties.
14.2 Assignment
Neither party will assign their rights or delegate or subcontract their duties
under this Agreement to third parties or Affiliates without the prior written
consent of the other party, such consent not to be withheld unreasonably, except
that either party may assign this Agreement in conjunction with the sale of a
substantial part of its business utilizing this Agreement. Any unauthorized
assignment of this Agreement is void.
14.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action
This Agreement and the performance of transactions under this Agreement will be
governed by the laws of the country where the Buyer entering into the relevant
agreement or PA is located, except that the laws of the State of New York
applicable to contracts executed in and performed entirely within that State
will apply if any part of the transaction is performed within the United States.
The United Nations Convention on Contracts for the International Sale of Goods
does not apply. The parties expressly waive any right to a jury trial regarding
disputes related to this Agreement. Unless otherwise provided by local law
without the possibility of contractual waiver or limitation, any legal or other
action related to this Agreement must be commenced no later than two (2) years
from the date on which the cause of action arose.
14.4 Communications
All communications between the parties regarding this Agreement will be
conducted through the parties’ representatives as specified in the relevant sow.
Supplier will use reasonable efforts to participate in replenishment logistics
programs presented by Buyer.
14.5 Counterparts
This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Agreement made by reliable means (for
example, photocopy or facsimile ) is considered an original.
14.6 Exchange of Information
All information exchanged is non confidential. If either party requires the
exchange of confidential information, it will be made under a separate signed
confidentiality agreement between the parties. The parties will not publicize
the terms of this Agreement, or the relationship, in any advertising, marketing
or promotional materials without prior written consent of the other party except
as may be required by law, provided the party publicizing obtains any
confidentiality treatment available. Supplier will use information regarding
this Agreement only in the performance of this Agreement. For any business
personal information relating to Supplier personnel that Supplier provides to
Buyer, Supplier has obtained the agreement of the Supplier Personnel to release
the information to Buyer and to allow Buyer to use such information in
connection with this Agreement.
14.7 Freedom of Action
This Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Buyer will
independently establish prices for resale of Products or Services and is not
obligated to announce or market any Products or Services and does not guarantee
the success of its marketing efforts, if any.
14.8 Force Majeure
Neither party will be in default or liable for any delay or failure to comply
with this Agreement due to any act beyond the control of the affected party.
excluding labor disputes, provided such party immediately notifies the other.
14.9 Obligations of Affiliates
Affiliates will acknowledge acceptance of the terms of this Agreement through
the signing of a PA before conducting any transaction under this Agreement.
14.10 Prior Communications and Order of Precedence

         
Form Title: Goods
      Form Release: 8/98
Form Owner: Global Procurement
      Revision: 09/01

E-6



--------------------------------------------------------------------------------



 



 
PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUESTS FOR CONFIDENTIAL
TREATMENT
 
GOODS
Agreement # 4902SD0054
This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be:

1.   the quantity, payment and delivery terms of the relevant WA;   2.   the
relevant SOW;   3.   this Base Agreement; and   4.   the remaining terms of the
relevant WA.

14.11 Record Keeping and Audit Rights
Supplier will maintain (and provide to Buyer upon request) relevant business and
accounting records to support invoices under this Agreement and proof of
required permits and professional licenses, for a period of time as required by
local law but not for leas than three (3) years following completion or
termination of the relevant SOW and/or WA. All accounting records will be
maintained in accordance with generally accepted accounting principles.
14.12 Severability
If any term in this Agreement is found by competent judicial authority to be
unenforceable in any respect, the validity of the remainder of this Agreement
will be unaffected, provided that such unenforceability does not materially
affect the parties’ rights under this Agreement.
14.13 Survival
The provisions set forth in the following Sections and Subsections of this Base
Agreement will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled; “Ongoing Warranties”, “Defects”,
“Warranty Redemption”, “Intellectual Property”, “Supplier Liability for Third
Party Claims”, “Limitation of Liability between Supplier and Buyer”, “Record
Keeping and Audit Rights”, “Choice of Law and Forum; Waiver of Jury Trial;
Limitation of Action”, “Exchange of Information”, and “Prior Communications and
Order of Precedence”.
14.14 Waiver
An effective waiver under this Agreement must be in writing signed by the party
waiving its right. A waiver by either party of any instance of the other party’s
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent instances.
15.0

                      ACCEPTED AND AGREED TO:       ACCEPTED AND AGREED TO:    
 
                    International Business Machines Corporation       Komag    
 
                   
By:
  /s/ Gary Nakao   5/04/02   By:   Mitchell T. Shetterly   5/04/02              
  Buyer Signature   Date   Supplier Signature   Date
 
                    Gary Nakao       Mitchell T. Shetterly     Printed Name    
  Printed Name    
 
                    Commodity Manager — STD       Technical Sales Manager —
Komag     Title & Organization       Title & Organization    
 
                    Buyer Address:       Supplier Address:     5600 Cottle Road
      1710 Automation Parkway    
 
                    San Jose , Ca. 95193       San Jose , Ca. 95131     USA    
  USA    

          Form Title: Goods
Form Owner: Global Procurement       Form Release: 8/98
Revision: 09/01      

E-7